Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

The applicant argues on page 8:

    PNG
    media_image1.png
    493
    1198
    media_image1.png
    Greyscale


The examiner respectfully disagrees. As per the mapping in the OA pages 2-3:

    PNG
    media_image2.png
    263
    757
    media_image2.png
    Greyscale

Ballestas demonstrates the interaction intent of interacting by editing of the pathways of the nodes in a speech-recognition system. The citation also shows Fig. 6 which outlines an intent of a call in the node structure. The generation of the intent is mapped to alteration of the pathways as show in Fig. 6 of the reference. The interaction description file is integrated into the manager that can be changed.

Finally, on page 9 in the present context the applicant mentions that as a result of the amendments “Ballestas fails to disclose the technical feature a)”:

    PNG
    media_image3.png
    503
    1175
    media_image3.png
    Greyscale

The amendment is addressed by additional citations from the same reference. In particular, Ballestas teaches p12 ll 4-8: If the caller has specified a name record (i.e., a record with an extension) (118) the autoattendant can forward the call (120) [skill service action]. If the caller has instead specified a group record, the VUI 42 advances the caller to the group node corresponding to the caller's speech (124) and begins the prompt/response exchange again (112)


On page 9/10 the applicant argues:

    PNG
    media_image4.png
    221
    1180
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    380
    1171
    media_image5.png
    Greyscale

However, the claim language says:

    PNG
    media_image6.png
    34
    571
    media_image6.png
    Greyscale

There is no requirement for the speech to be “generated by the automatic switch.”  There is no description of the “generalization process” in the claim language.  The applicant further states on page 10:

    PNG
    media_image7.png
    234
    1186
    media_image7.png
    Greyscale

There is no mention of “transformation” in the claim language. The Office Action uses Osder to teach:

    PNG
    media_image8.png
    111
    759
    media_image8.png
    Greyscale

which clearly shows translation of the stored speech in different language. In that regard, therefore the teachings of Ballestas in view of Osder properly reject the claim.
Other than claims 7 and 13, which are similar and for which the above arguments still apply, the applicant has not presented any specific arguments for the remaining claims. In light of the above reasonings, the rejections of the claims is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ballestas et al. (WO 99/44345), in further view of Osder (US 5493606)
With respect to claims 1, 7 and 13 Ballestas teaches generating an interaction intention (p2 ll4-5 A user can alter the navigation [interaction intent] paths in the speech-recognition process by editing the position of the nodes in the hierarchical list.) of each node in an intelligent dialogue system according to an interaction description file (p12 ll 14-16:The GUI 84 provides a manager with the ability to quickly define and alter the database node hierarchy (FIG. 6) in addition to providing an intuitive relational database management system), 
wherein the interaction description file comprises node information of each node in the intelligent dialogue system the node information of each node comprises a node name of each node and a relationship between nodes, and each node comprises a function node corresponding to a skill service action  (p12 ll 14-16:The GUI 84 provides a manager with the ability to quickly define and alter the database node hierarchy (FIG. 6) in addition to providing an intuitive relational database management system, and p4 ll 13-14: FIG. 6 is a flowchart illustrating the relationship between hierarchically organized nodes and call flow navigation paths, and p12 ll 4-8: If the caller has specified a name record (i.e., a record with an extension) (118) the autoattendant can forward the call (120) [skill service action]. If the caller has instead specified a group record, the VUI 42 advances the caller to the group node corresponding to the caller's speech (124) and begins the prompt/response exchange again (112)); 
obtaining, according to the interaction intention (p2 ll4-5 A user can alter the navigation [interaction intent] paths in the speech-recognition process by editing the position of the nodes in the hierarchical list.) and the interaction description file, at least one speech (p6 ll 16-17: Prompt files 54 and 58 include indexed signal information used by the VUI 42 to produce autoattendant speech.) corresponding to each node in the intelligent dialogue system by using a [[generalization process]]; and 
storing at least one speech corresponding to each node (p6 ll 16-17: Prompt files 54 and 58 include indexed signal information used by the VUI 42 to produce autoattendant speech.).  
Ballestas does not explicitly disclose by Osder teaches generalization process (Col 3 ll line 64 Col 4 ll 2The created or modified prompt, element, voice, Dynamic Element Table and MDDP information set for a spoken language is denoted as a SPIN application for the particular spoken language. The SPIN user can copy and modify an existing SPIN application for one spoken language to provide another SPIN application for another spoken language)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ballestas in view of Osder, in order to generalize processes to   provide for the creation and modification of prompts (Col 6 ll 11-12, Osder);

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballestas, Osder, as applied to claims 1, 7 and 13, respectively in further view of Kuzmin (US 20120254197 A1)
With respect to claim 2, 8 and 14  Ballestas and Osder to not explicitly disclose but Kuzmin teaches receiving a tree menu of the intelligent dialogue system input by a user, wherein the tree menu is used to represent a relationship between each node ([0055] More specifically, the processor 12 may be configured to provide the information to output component 13 to create the selection menu  comprising descriptions of subgroups of potential object values corresponding to each of the child nodes 22-30 of the given node 21 of the extraction tree 20 [relationship between nodes], and receive a user input [user input] via input component 14 determining selection of the oldest child node containing the desired object. The processor 12 may be configured to traverse recursively to the next level in the extraction tree based upon the user selection of the oldest child node containing the desired object, and generate a new selection menu for receiving subsequent input from the user based on respective potential object values of child nodes of the selected node. This process completed when user selects a terminal node including the desired object); 
generating the interaction description file according to the tree menu ([0055] More specifically, the processor 12 may be configured to provide the information to output component 13 to create the selection menu [interaction description file] comprising descriptions of subgroups of potential object values corresponding to each of the child nodes 22-30 of the given node 21 of the extraction tree 20, and receive a user input via input component 14 determining selection of the oldest child node containing the desired object).or, receiving the interaction description file imported by the user.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ballestas, Oster in view of Kuzmin, in order to receiving a tree menu of the intelligent dialogue system input by a user, wherein the tree menu is used to represent a relationship between each node to provide reduced average access cost for extraction trees comparing to known binary search trees ([0069], Kuzmin);

Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballestas, Osder, Kuzmin, as applied to claims 2, 8, 14, respectively in further view of Thekadath (US 20200145210 A1)
With respect to claims 3, 9 and 15, Ballestas, Osder and Kuzmin do not explicitly disclose but Thekadath teaches generating the interaction intention of the node according to each node and at least one of a superior node of the node and a subordinate node of the node ([0139] Embodiments of the invention have a number of advantages. For example, in embodiments of the invention, separate networks can become interactive and interoperable through a connecting parent network. Coordinating entities for child networks can interact [generate the interaction intention] with the parent network [superior node] as nodes in the parent network, and can thereby transmit data packages from one network to another).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify  Ballestas, Oster and Kuzmin in view of Thekadath, in order to generate the interaction intention of the node according to each node and at least one of a superior node of the node and a subordinate node of the node to provide the benefits of a unified global network, such as a global reach and unique identifiers, while maintaining the benefits of separate local networks, such as privacy and efficiency. ([0140], Thekadath);
With respect to claims 4, 10, 16 Ballestas further teaches pushing at least one speech of each node to the user (p11: ll 21-p12: ll1 As discussed, each node has an associated set of prompts. The VUI 42 plays a prompt [pushing speech to user] for the caller's current node position (112) based on caller); and 
obtaining at least one modified speech of each node input by the user (p7: 18-22 Referring to FIG. 4, each relational database, such as database 50, includes a call flow configuration (configuration) record 64. The configuration record 64 stores data describing general parameters such as the type of switch connected to the autoattendant and the language being used (e.g., English or Spanish) [modified speech]).


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ballestas, Osder, Kuzmin and Thekadath as applied to claims 4, 10, 16, respectively in further view of Supaartagorn (“Web application for automatic code generator using a structured flowchart." 2017 8th IEEE International Conference on Software Engineering and Service Science (ICSESS). IEEE, 2017. (Year: 2017))
With respect to claims 5, 11 and 17 Ballestas, Osder, Kuzmin and Thekadath do not explicitly disclose but Supaartagorn teaches generating an interaction code frame template of the intelligent dialogue system according to the interaction intention of each node (p115 Col 1 ll 1st para 10-13 The flowchart [each box of flowchart is a node] can be automatically generated into source codes [interaction code frame template]. This tool will help reduce syntax errors and save time for coding a program in the next phase); and 
obtaining a skill service action corresponding to the interaction intention of each node input by the user in the interaction code frame template (p115 Col 1 2nd para ll 21-24 The system automatically converts a structured flowchart to PAD [skill service action] that enhances the readability of the algorithm, reduces the difficulty of the system design and improves the reliability and robustness of the software.).  
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ballestas, Oster, Kuzmin, Thekadath in view of Supaartagorn, in order to provide an interaction code frame template of the intelligent dialogue system according to the interaction intention of each node to provide a tool which serves as an automatic code generator (Abstract ll 9-10, Supaartagorn);

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ballestas, Osder as applied to claims 1, 7 and 13, respectively in further view of Supaartagorn (“Web application for automatic code generator using a structured flowchart." 2017 8th IEEE International Conference on Software Engineering and Service Science (ICSESS). IEEE, 2017. (Year: 2017))
With respect to claims 6, 12 and 18 Ballestas, Osder do not explicitly disclose but Supaartagorn teaches verifying whether the interaction description file is a valid interaction description file (p117 ll 1-2: Number 5 (Debugging). This section is an area to display an error message that informs of the problems in source code [error in source code implies incorrect flowchart and this implies verification of the interaction description file]); and 
generating a prompt message (p117 ll 1-2: Number 5 (Debugging). This section is an area to display an error message [generate a prompt message] that informs of the problems in source code [error in source code implies incorrect flowchart and this implies verification of the interaction description file]) if the interaction description file is not a valid interaction description file, wherein the prompt message is used to prompt the user to re-edit a tree menu or re-import the interaction description file (p117 ll 1-2: Number 5 (Debugging). This section is an area to display an error message that informs of the problems in source code [error in source code implies incorrect flowchart and this implies verification of the interaction description file]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Ballestas, Oster in view of Supaartagorn, in order to verifying whether the interaction description file is a valid interaction description file to provide a tool which serves as an automatic code generator (Abstract l 9-10, Supaartagorn);

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/ATHAR N PASHA/Examiner, Art Unit 2657